Citation Nr: 9911084	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-40 623	)	DATE
	)
	)                                     

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
bilateral foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bilateral foot injury.  

In August 1998 the veteran testified at a hearing before a 
traveling Member of the Board at the RO and also submitted 
several documents at the hearing.  Since he submitted a 
waiver of his procedural right to have this evidence reviewed 
by the RO, the Board will consider these documents herein.  
38 C.F.R. § 20.1304(c).  Subsequent to the hearing, in 
October 1998, the veteran submitted additional evidence, 
including a duplicate copy of the October 1997 statement from 
I.J. Previtera, Jr. as well as a letter dated in August 1998 
from Frank J. Tiano, D.P.M., F.A.C.F.A.S, without a wavier of 
the procedural right for initial RO review.  In the absence 
of a such a waiver, the Board has discretion to consider such 
evidence without referral to the RO when the veteran would 
not be prejudiced by such consideration.  38 C.F.R. 
§ 20.1304.  Here, because the claim is being reopened, there 
is no prejudice to the veteran.  Hence, the Board will 
consider these documents herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  In June 1981 the Board denied service connection for 
residuals of bilateral foot injury with mycotic infection of 
the toes (claimed), based essentially on a finding that there 
was no showing of a foot injury during service, nor was there 
a showing of any chronic foot disorder related to service.

3.  Evidence submitted subsequent to the June 1981 Board 
decision tends to show that the veteran's current disability 
of the feet is related to the claimed traumatic injury to his 
feet during service.


CONCLUSION OF LAW

The evidence submitted subsequent to the June 1981 Board 
decision is  new and material and the claim of service 
connection for residuals of a bilateral foot injury may be 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his feet during service 
when a 1,200 pound weight fell on his toes, and as a result 
he now has gait impairment.  

Factual Background

In June 1981 the Board denied service connection for 
residuals of bilateral foot injury with mycotic infection of 
the toes (claimed), based on a finding that residuals of an 
injury to either foot were not shown during service, nor was 
a chronic foot disorder shown.  The veteran was informed of 
the denial and did not appeal it.  Hence, it became final.  
38 U.S.C.A. § 7104.

The evidence of record at the time of the June 1981 Board 
decision included service medical records dated from August 
1942 to January 1946.  On examination for induction in August 
1942 clinical evaluation of the feet was normal.  In October 
1942 he was treated for mild epidermophytosis of the feet.  
He had no other complaints of or treatment for any foot 
injury or disorder.  The January 1946 separation examination 
was negative for any foot abnormalities.  On VA examination 
in March 1951 the feet were normal except for plantar 
calluses.

In a December 1978 letter, Leon M. Cattolico, D.O. advised 
that the veteran had been under his care since May 1976.  Dr. 
Cattolico reported that the veteran had recently advised him 
that he sustained an injury in July 1945, as the result of a 
1,200 pound weight falling on his feet and injuring his toes.

In a January 1979 statement [redacted], a 
fellow service member, reported that he visited the veteran 
during and after the month of July 1945 at "Neilson Field" 
outside Manila, at which time he observed the veteran could 
not stand or walk very well, due to a heavy weight (1,200 
lbs.) falling on his toes and feet.  Mr. [redacted] indicated 
that he saw the veteran many times during the following 
months and knew that he suffered much pain and discomfort.  
He also reported that the veteran's feet had given him 
problems since then.  

In a January 1979 letter N.C. MacMath, D.P.M. reported that 
the veteran advised him that in 1944, while unloading some 
equipment, a pulley slipped and an object weighing 1,200 lbs. 
landed on both of his feet, traumatizing his toes, and 
causing permanent injury to all nails and their respective 
matrices.  Dr. MacMath noted that shortly after this episode, 
the veteran reportedly contracted a severe case of mycotic 
infection, which eventually affected all toe nails.  Dr. 
MacMath also noted that the veteran had been under treatment 
since 1948 to the present, when the nails were debrided.  
Despite various types of treatment, the condition was 
resistant to therapy.

In a February 1979 letter, Dr. John A. Whyte reported that he 
had treated the veteran from 1957 to May 1976 for several 
medical conditions, none of which were related to the feet.

In his substantive appeal, received in November 1979, the 
veteran reported that he had reviewed his claims folder at 
the RO and noticed there were service medical records 
pertaining to treatment he received while serving in the 
continental limits of the U.S., but there were no service 
medical records relating to treatment he received while 
serving in the Pacific theater of operations during WWII.  He 
requested that the records of the hospital at Nielson Field 
be searched and that the morning reports and all other 
records of the 4th Supply Squadron, 4th Supply Depot, be 
examined.

At a hearing at the RO in February 1980, the veteran 
testified that he injured his feet during service, in 1945, 
when he was unloading a freighter at the docks and a big 
heavy square object, weighing 1200 lbs., fell on his toes.  
He testified that he was treated at the field hospital 
approximately three times.  There were witnesses, but he did 
not know where they lived.  He testified that when the injury 
occurred there was a skin break and bleeding, and all toes 
except for the small ones on each foot were injured.  He was 
reportedly placed on "quarters" for approximately 15 days.  
He first began to have trouble with his feet approximately 
seven to eight months after service.  His feet were not 
examined at discharge.  He testified that he was not wearing 
protective footwear when the injury occurred.  He claimed 
that no fractures were reported, and he was told that he 
would have problems with his feet, including fungus.  He also 
reported that when he filed a claim in 1951 he did not 
mention the foot condition because his feet were not 
bothering him at that time.  He indicated he was seen every 
two and a half months by a foot specialist, who had been 
treating him since 1948.  

A June 1980 note from the National Personnel Record Center 
(NPRC) states that they searched the sick reports for the 4th 
Depot Supply Squadron from April to June 14, 1945, but the 
reports from June 15, 1945 to March 28, 1946 were missing.  
It was also noted that morning reports from the 4th Depot 
Supply Squadron from June to July 1945 failed to show any 
sick reports related to the veteran.  Daily sick reports from 
the 4th Depot Supply Squadron from February 1945 to June 1945 
show that the veteran was "taken sick" on several 
occasions, "in the line of duty", and was discharged back 
to duty on each date.  No reasons were provided.

Evidence submitted subsequent to the June 1981 Board decision 
includes a statement from the veteran dated in May 1995, in 
which he reported that the injury to his feet that occurred 
in August 1945 and that from 1948 to 1954 he was treated by 
his family doctor for related problems such as jungle rot and 
toenail infections.

In a May 1995 letter Frank J. Tiano, D.P.M., F.A.C.F.A.S., 
reported treating the veteran for over 12 years for multiple 
podiatric and orthopedic problems.  Dr. Tiano indicated that 
the veteran's chief concern was pain and inflammation, 
predominantly in the hallux, second and third digits 
bilaterally, secondary to traumatic arthritis, which was 
"reasonably related" to an accident which the veteran 
reported had occurred over forty years prior while he was 
overseas.  The veteran informed Dr. Tiano of the crushing 
injury to his feet during service, and added that it resulted 
in fractures of four of the six involved toes.  The veteran 
reported being treated extensively at that time and 
apparently sustained a compensation in his gait, with a limp.  
It was noted that the veteran ambulated with a cane.  Dr. 
Tiano opined, based on years of evaluation and treatment, 
including x-ray examination, that it was reasonable to deduce 
that the veteran in fact suffered some degree of partial 
disability as a result of his injury.  Dr. Tiano noted that 
the veteran had a definitive limp in his gait, which they had 
worked with over the years.  

An October 1996 note from the National Personnel Record 
Center (NPRC) shows that a search of the morning reports for 
the 4th Depot Supply Squadron for the period of August 1, 
1945 through September 30, 1945 produced no entries of any 
type for the veteran.  Another note from the NPRC dated in 
October 1996 shows that no sick reports could be found for 
August and September 1945 for the 4th Depot Supply Squadron.  

An October 1997 letter from the NPRC to the veteran indicated 
that his records were not in the NPRC files, and if they were 
there on July 12, 1973, they would have been in the area that 
suffered the most damage in the fire on that date and may 
have been destroyed.  It was noted that complete service 
personnel/medical records could not be reconstructed.

In October 1997 the veteran submitted a letter from [redacted]
[redacted], a fellow service member (who also provided a 
buddy statement on the veteran's behalf in January 1979).  In 
the statement Mr. [redacted] reiterated the information he 
provided in the January 1979 statement.  

At a hearing before a traveling Member of the Board at the RO 
in August 1998, the veteran testified regarding the crushing 
injury to his toes during service.  He added that he was 
treated with stitches on both feet, involving three toes on 
each foot.  He stated he wore heavy shoes, with steel tips.  
He remained on active duty an additional three to four months 
after the incident, and received periodic treatment for his 
feet every three or four days.  He claimed that when he was 
discharged in January 1946 he did not have a chance to look 
at his discharge.  After discharge, his family doctor and 
podiatrist reportedly noted that he had a fungus on his feet.  
He indicated that his feet still bothered him due to the 
trauma in service.  He only received private medical 
treatment since his discharge from service, and the 
podiatrist he saw mainly treated him for a fungus infection.  
X-rays were taken, but they did not show anything as to the 
present condition of his toes.  He developed a limp and had 
been using a cane for at least three years.  Until he 
retired, he worked as a printer, which involved a lot of 
standing that bothered him.  He indicated that he had two 
surgeries on his feet and that he saw the doctor every six or 
eight weeks.  

Submitted at the August 1998 hearing was a letter dated in 
July 1998 from Leon M. Cattolico, D.O. showing that he had 
treated the veteran since 1978 for various medical problems 
unrelated to the feet.

In a letter dated in July 1998, Claude Lessard, D.C. 
indicated that the veteran had advised him that during 
service he sustained a crushing injury to his feet, breaking 
six toes.  It was noted that over the past two years, the 
veteran underwent two separate foot-related surgeries.  Dr. 
Lessard opined, to a reasonable degree of chiropractic 
probability, that the veteran suffered a partial disability, 
as a result of the injury in service, affecting his toes and 
his gait.

In a July 1998 letter, Dr. Tiano, reported that the veteran 
had multiple orthopedic and podiatric problems in both feet, 
and his chief concern was centered around increasing pain in 
the forefoot bilaterally.  Dr. Tiano noted the history of the 
crushing injury in service reported by the veteran.  Dr. 
Tiano indicated that although the injury occurred 
approximately 40 years ago, the veteran received extensive 
treatment since that time and still had a residual limp in 
his gait and had traumatic arthritis in the small joints of 
both metatarsophalangeal joints and in the proximal 
interphalangeal joints of the toes.  Dr. Tiano also noted 
that the veteran reported a history of multiple fractures at 
that time and extensive orthopedic treatment.  In April 1998 
the veteran underwent arthroplasty of the proximal 
interphalangeal joint of the second digit of the right foot 
to correct a painful hammertoe which was ulcerating.  Dr. 
Tiano opined, based on the nature of the traumatic incident 
which occurred, with the subsequent podalgic and antalgic 
residual gait disturbances, that the veteran in fact suffered 
some degree of partial disability as a result of his injury.  

Subsequent to the hearing, in October 1998, the veteran 
submitted a duplicate copy of the October 1997 statement from 
[redacted] and a letter from Dr. Tiano, dated in 
August 1998, which essentially duplicated the information 
provided in the July 1998 letter.  Dr. Tiano added an opinion 
that, based on his twenty-six years of experience as a lower 
extremity specialist, that the veteran's present disability 
was related to his original traumatic incident in service.  

Analysis

In June 1981 the Board denied service connection for 
residuals of bilateral foot injury with mycotic infection of 
the toes (claimed), finding that residuals of an injury to 
either foot were not shown during service, that there was no 
chronic foot disorder shown, and that clinical evidence 
referable to abnormalities of the feet was initially reported 
years after service.  The veteran did not appeal that 
decision, and it became final.  The claim may not be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7104.

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") has held that once a denial 
of a claim of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  This determination involves a two-step 
analysis.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This standard was cited by the United States 
Circuit Court of Appeals in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  For the purposes of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The Court has held that to reopen 
a previously and finally disallowed claim there must be "new 
and material evidence presented or secured" since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet.App. 273, 285 (1996).  The Court further held 
that to reopen a finally denied claim, new evidence must be 
probative of the issue at hand, i.e., it must address the 
specified basis for the last disallowance.  Evans at 283.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the June 1981 Board decision.  There are three elements 
that are needed to establish service connection for a 
disability.  There must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Of the above stated three elements, current disability has 
been shown, to varying degrees, from the time the RO 
initially addressed this claim in 1979.  He has been treated 
for fungus of the feet, he underwent two foot surgeries, and 
reportedly has arthritis in the feet.  In 1979, however, 
there was no showing of any foot injury in service or that 
any current foot disability had an onset in service or was 
related to service.  Accordingly, in June 1981 the Board 
denied service connection for residuals of bilateral foot 
injury, with mycotic infection of the toes, based essentially 
on a finding that there was no evidence of an injury to 
either foot during service and no evidence of any chronic 
foot disability related to service.  

The additional evidence, the September 1998 letter from Dr. 
Tiano, tends to show that the veteran has current disability, 
a residual limp in his gait and traumatic arthritis in the 
small joints of both metatarsophalangeal joints and in the 
proximal interphalangeal joints of the toes, which is related 
to the reported traumatic injury to the toes during service.  
In fact Dr. Tiano specifically opines that the veteran's 
present disability is related to a traumatic incident in 
service.  This evidence is new, in the sense that Dr. Tiano 
did not submit a letter prior to the June 1981 Board 
decision, and it is material, because it tends to establish 
that the veteran may have a current disability which is 
related to service.  The Board views this letter from Dr. 
Tiano in conjunction with the veteran's statements regarding 
the crushing injury in service.  For purposes of reopening 
the claim, the veteran's statements are presumed credible, 
and when considered in conjunction with Dr. Tiano's opinion, 
such evidence satisfies the basis for the prior denial of 
service connection.  Since the additional evidence submitted 
is new and addresses the basis for the previous denial of the 
claim, it is so significant that it must be considered in 
order to fairly decide the merits of the claim and is new and 
material.  Hence, the claim may be reopened.


ORDER

The claim for service connection for residuals of a bilateral 
foot injury is reopened.




REMAND

As was noted above, the evidence on which the claim was 
reopened consists of an August 1998 letter from Dr. Tiano, 
showing that the veteran's present disability is related to 
the reported traumatic injury in service.  The Board notes 
that while Dr. Tiano has provided an opinion based on his 
experience as a podiatrist, the rationale for the opinion is 
not given.  Moreover, there are no clinical records from Dr. 
Tiano.  

The Board also notes that it appears from the October 1997 
response from NPRC that some of the veteran's service medical 
records may be missing, and are presumed to have been 
destroyed in the fire at the NPRC in 1973.  Moreover, 
responses from the NPRC reflect that sick reports from the 
veteran's unit from August to September 1945 could not be 
found.  Where such records are missing, and presumed lost, 
there is a heightened duty to assist by the RO.

In light of the foregoing, and to ensure that the VA had met 
its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private providers 
other than those who have already 
submitted letters in support of the 
veteran's claim) who have treated him for 
any foot disabilities since his discharge 
from service in 1946.   The RO should 
obtain copies of complete clinical 
records from the identified treatment 
sources, as well as from all of the 
medical providers who have submitted 
letters in support of the veteran's 
claim.  This should specifically include 
complete and current treatment records 
and x-ray reports from Dr. Tiano.  If 
such records are not available, it should 
be so certified.  In conjunction with 
this request, the RO should notify the 
veteran of the provisions of 38 C.F.R. 
§ 3.158.

2.  The RO should then schedule the 
veteran for a VA examination by an 
orthopedic specialist.  The claims file, 
including the opinions provided by Dr. 
Tiano, must be available to (and reviewed 
by) the examiner.  The examiner should 
specifically note any foot disability, 
and render an opinion as to whether such 
disability is, as likely as not, related 
to the reported crushing injury to the 
toes during service.  The examiner should 
state in detail the rationale for any 
opinion.  In conjunction with the 
scheduling of the examination the veteran 
should be advised of the provisions of 
38 C.F.R. § 3.655.  

3.  The RO should then review the record 
and readjudicate the claim de novo, 
applying 38 C.F.R. § 3.655(b) if 
indicated.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals



 

